Citation Nr: 0733262	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea, including as a result of undiagnosed illness and as 
secondary to service-connected bronchitis with reactive 
airway disease and sinusitis with allergic rhinitis, 
headaches, and a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1991, to include service in Southwest Asia during 
the Persian Gulf War from October 1990 to March 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War from October 1990 to March 1991.

2.  The veteran's obstructive sleep apnea is a diagnosed 
disorder.

3.  The competent medical evidence of record does not 
associate the veteran's obstructive sleep apnea with service 
or with a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep 
apnea, including as a result of undiagnosed illness and as 
secondary to service-connected bronchitis with reactive 
airway disease and sinusitis with allergic rhinitis, 
headaches, and a deviated nasal septum, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2002.   
The RO notice letter dated in November 2002 informed the 
veteran of what the evidence must show to establish 
entitlement to the benefit he sought, what evidence VA needed 
from the veteran, how he could help with his claim, that he 
could provide evidence to support his claim for service 
connection himself, and where he should send the information.  
Another letter was sent to the veteran in August 2003, which 
was similar and further elaborated on these principles.  In 
September 2005, he was specifically advised that he should 
send any evidence in his possession to VA.  While the notice 
letters did not specifically discuss the requirements for  
secondary service connection, the Board notes that in the 
August 2005 Board Remand, the evidence necessary for that 
claim was noted in the explanation of further development on 
that issue.  The veteran has demonstrated actual knowledge of 
the criteria for secondary service connection, as 
demonstrated by the argument presented in the June 2005 and 
September 2007 Appellant's Briefs.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.




During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   The May 2007 supplemental 
statement of the case included information properly informing 
the veteran in this regard.  Further, as the Board is denying 
the claim for service connection, any questions as to the 
downstream issues of the assignment of a disability rating 
and effective date are rendered moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA and private 
treatment records are also on file.  The veteran indicated 
that he had Gulf War examinations in 1994 and 1997.  Efforts 
were made by the RO to obtain these examinations; however the 
records were not located.  No other treatment records have 
been identified.  It is noted that a VA examination has not 
been conducted.  However the veteran was scheduled for 
examinations by the RO and he failed to report.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the evidence 
shall be rated based on the evidence of record.  In the 
absence of that helpful information which could have been 
gleaned from such a VA examination, the Board must adjudicate 
this claim based on the evidence already of record.  See 38 
C.F.R. § 3.655.  While VA has a duty to assist the veteran in 
the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board concludes that VA has no remaining duty to 
provide a medical examination in conjunction with this claim.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. § 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome (IBS); or (4) any other illness that the 
Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness; or (C) any diagnosed illness 
that the Secretary determines in regulations prescribed under 
38 U.S.C. § 1117(d) warrants a presumption of service 
connection.  38 C.F.R. § 3.317(a)(2)(i).  To date, VA has 
identified only three illnesses as medically unexplained 
chronic multi-symptom illnesses; therefore, 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.




Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

The clinical diagnosis assigned for the veteran's symptoms, 
i.e., obstructive sleep apnea, removes this disability from 
the purview of the "undiagnosed illness" presumptive 
provisions.  Obstructive sleep apnea is a known diagnostic 
clinical entity.  Medical records of August 2002 and October 
2002 found the disorder based on sleep studies performed, as 
well a VA outpatient treatment records dated in January 2002, 
May 2002, December 2002, January 2003, March 2003.  This is 
not an undiagnosed illness or a chronic multisymptom illness, 
as defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. § 
3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  

In regard to the issue of service connection for obstructive 
sleep apnea on a direct basis, the preponderance of the 
evidence is against the claim.  The evidence shows that 
during the veteran's active duty, no sleep problems were 
noted.  At separation in August 1991, while he reported 
having frequent trouble sleeping, no finding of sleep apnea 
is documented.  

After service, VA records show that beginning in 2002, over 
ten years after service separation, sleep apnea was 
diagnosed.  The absence of documented complaints of sleep 
problems for several years after service weighs against 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent evidence of 
record showing that obstructive sleep apnea had its onset 
during active service or is related to any in-service disease 
or injury.  There are no documented findings in service, or 
until many years thereafter, and the currently diagnosed 
disorder has not been shown by medical evidence to be related 
to service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
As such, service connection on a direct basis is not 
warranted.  

As to whether the veteran's obstructive sleep apnea is 
related to his service-connected bronchitis and sinusitis, 
the Board has reviewed the evidence of record including VA 
outpatient treatment records and examination reports, as well 
as private medical records.  He is service connected for 
bronchitis with reactive airway disease and sinusitis with 
allergic rhinitis, headaches, and a deviated nasal septum.  
Further, he has been diagnosed with sleep apnea.  As noted 
above, the veteran failed to report for VA examination 
scheduled for him to obtain a medical opinion as to the 
etiology of his obstructive sleep apnea.  Because the record 
contains no competent evidence of a relationship between the 
veteran's obstructive sleep apnea and his service-connected 
bronchitis and sinusitis, his claim for service connection on 
a secondary basis must be denied.  See 38 C.F.R. § 3.310.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Service connection for obstructive sleep apnea, including as 
a result of undiagnosed illness and as secondary to service-
connected bronchitis with reactive airway disease and 
sinusitis with allergic rhinitis, headaches, and a deviated 
nasal septum, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


